 1   JOSEPH SALAMA, State Bar No. 212225
     LAW OFFICES OF JOSEPH SALAMA
 2   165 N. Redwood Drive, Suite 285
     San Rafael, CA 94903
 3   Telephone: (415) 948-9030
     Facsimile: (415) 479-1340
 4   joseph@salama.com
 5
     Attorneys for Plaintiff
 6   SRIDHAR SRINVASAN

 7
 8   RILEY SAFER HOLMES & CANCILA LLP
     YAKOV P. WIEGMANN (CSB #245783)
 9   ywiegmann@rshc-law.com
     456 Montgomery Street, 16th Floor
10   San Francisco, CA 94104
11   Telephone:    (415) 275-8550
     Facsimile:    (415) 275-8551
12
     Attorneys for Defendant
13   JERED KENNA
14
15                                  UNITED STATES DISTRICT COURT
16                             NORTHERN DISTRICT OF CALIFORNIA
17                                       OAKLAND DIVISION

18
     SRIDHAR SRINVASAN,                          Case No. 4:18-cv-03977-HSG
19
                      Plaintiffs,                STIPULATION AND [PROPOSED]
20
                                                 ORDER
            v.
21
                                                 Judge:           Haywood S. Gilliam, Jr.
     JERED KENNA, et al.,
22                                               Courtroom:       2, 4th Floor
                      Defendants.                Case Conference: December 20, 2018
23
24
                                                 Complaint Filed:   February 16, 2018
25                                               Removed:           July 2, 2018
                                                 Trial:             None
26

27
28

                                                                               4:18-cv-03977-HSG
 1          WHEREAS counsel in this matter have continued to meet and confer in good faith with
 2   respect to this case, excepting the pending Motion for Order Extending Time To File Late
 3   Oppositions to Motions to Dismiss, consistent with the Guidelines for Professional Conduct 3 and
 4   4, published on this Honorable Court’s website;
 5          WHEREAS the parties met and conferred as ordered and on schedule before November
 6   29, 2018;
 7          WHEREAS counsel for plaintiffs Mr. Salama has already provided Initial Disclosures
 8   forthwith to minimize any impact of the late-filed Oppositions on the timing of the cases;
 9          WHEREAS Mr. Salama has agreed that defendant need not provide their initial

10   disclosures until a later time, as requested by defendant, but no later than ten (10) days after filing
11   his answer, as a matter of both professional courtesy and practicality;
12          WHEREAS defense counsel Yakov P. Wiegmann is in agreement with all of the above;
13          IT IS HEREBY STIPULATED BY AND BETWEEN THE PARTIES that defendant
14   shall make his initial disclosures no later than ten (10) days following the filing of his answer.
15          IT IS FURTHER STIPULATED that the parties shall continue with their existing good
16   faith communication on all issues and schedule further conferences among themselves as may be
17   needed and as may be ordered.
                                                        Respectfully submitted,
18                                                      LAW OFFICES OF JOSEPH SALAMA
19   December 13, 2018                                  By: /s/
20                                                      Joseph Salama
                                                        Attorney for Plaintiff
21                                                      SRIDHAR SRINVASAN

22
                                                        Respectfully submitted,
23                                                      RILEY SAFER HOLMES & CANCILA LLP

24
     December 13, 2018                                  By: /s/
25                                                      YAKOV P. WIEGMANN
                                                        Attorney for Defendant
26                                                      JERED KENNA

27
28
                                                 -2-
                                         4:18-CV-03977-HSG
                                        STIPULATION AND ORDER
 1                                          [proposed] ORDER
 2          Defendant shall make his initial disclosures no later than ten (10) days following the filing
 3   of his answer and the parties shall continue with their existing good faith communication on all
 4   issues and schedule further conferences among themselves as may be needed and as may be
 5   ordered.
                                                                   ISTRIC
                                                              TES D      TC
 6   IT IS SO ORDERED.
                                                            TA




                                                                                                  O
                                                        S




                                                                                                   U
 7




                                                      ED




                                                                                                    RT
                                                  UNIT
                                                                     D
                                                              DENS.IEGILLIAM, JR. 	
 8   Date: 12/17/2018                             _______________________________________
                                                  HON. HEYWOOD




                                                                                                             R NIA
 9                                                UNITED STATES DISTRICT JUDGE
                                                                                                        r.
10                                                                                           illiam J


                                                   NO
                                                                                    d S. G
                                                                         H a y wo o




                                                                                                             FO
                                                              J u d ge
11
                                                      RT




                                                                                                        LI
                                                           ER
                                                       H




                                                                                                   A
12
                                                                N                                   C
                                                                    D IS T IC T                OF
13                                                                        R
14
15
16
17
18
19

20
21
22
23
24
25
26

27
28
                                                -3-
                                        4:18-CV-03977-HSG
                                      STIPULATION AND ORDER
